DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2021 has been entered. 

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:

With regard to claim 1, D1 teaches, a window assembly, in at least ([0067]; and Fig. 9B) comprising: a transparent base layer ([0067]; and Fig. 9B, second transparent substrate 902), a plurality of electrochromic pixels ([0010]; electroactive polymer; ([0010]) arranged on the base layer, the electrochromic pixels are switchable between an inactive state and an active state ([0067]; change the color), and a plurality of 
D1 fails to expressly disclose wherein UV or IR radiation from sunlight does not cause the electrochromic pixels to switch between the active state and the inactive state.
	In related endeavors, D2, D3 and D4 fail to remedy the deficiencies of D1 with respect to wherein UV or IR radiation from sunlight does not cause the electrochromic pixels to switch between the active state and the inactive state.
	Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 01/13/2021, the above subject matter has been found to be in a state of allowance.
	With regard to claims 2-6, the claims depend from an allowable base claim and are therefore also allowable.

With regard to claim 7, D1 teaches a vehicle window assembly including a transparent base layer ([0067]), a plurality of electrochromic pixels (Fig. 9B; 918) arranged on the base layer (902), the electrochromic pixels are switchable between an inactive state and an active state ([0067] active and inactive), and a plurality of 
	D1 fails to expressly disclose a vehicle window, comprising: an ultraviolet or infrared light source, and a vehicle heads up display system.
	In related endeavors, D2, D3 and D4 fail to remedy the deficiencies of D1 with respect to a vehicle window, comprising: an ultraviolet or infrared light source, and a vehicle heads up display system.
	Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 01/13/2021, the above subject matter has been found to be in a state of allowance.
	With regard to claims 7-13, the claims depend from an allowable base claim and are therefore also allowable.


With regard to claim 14, D1 teaches a method of displaying indicia on a window assembly, in at least Fig. 11, comprising: providing an ultraviolet or infrared light source (fig 11, shows device operating in a UV light source), providing a window assembly including a transparent base layer (Fig. 9B, 902), a plurality of electrochromic pixels (918) arranged on the base layer (902) that are selectively switchable between an 
D1 fails to expressly disclose a vehicle window, comprising: an ultraviolet or infrared light source, and a vehicle heads up display system.
	In related endeavors, D2, D3 and D4 fail to remedy the deficiencies of D1 with respect to a vehicle window, comprising: an ultraviolet or infrared light source, and a vehicle heads up display system.
	Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 01/13/2021, the above subject matter has been found to be in a state of allowance.
	With regard to claims 15-20, the claims depend from an allowable base claim and are therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/Examiner, Art Unit 2872